DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanungo et al. in view of Applicant’s Admitted Prior Art (AAPA) and Bilodeau et al. (US 2005/0084640).

 	Regarding claim 3, Kanungo et al. further disclose “wherein the elastic polymer is nitrile butadiene rubber (paragraph 44).”

 	Regarding claim 6, Kanungo et al. further disclose “wherein the elastomer is a fluorosilicone elastomer (paragraph 48).”
 	Regarding claim 7, Kanungo et al. further disclose “wherein the surface layer further comprises one or more infrared absorbing materials selected from the group consisting of carbon black, carbon nanotubes, graphene, graphite, carbon fibers and metal oxides (paragraph 41).”
 	Regarding claim 8, Kanungo et al. further disclose “wherein the surface layer further comprises silica (paragraph 41).”
 	Regarding claim 9, Kanungo et al. further disclose “further comprising a primer layer (item 106) disposed between one or both of: (i) the base and the barrier layer and (ii) the barrier layer and the surface layer.”
 	Regarding claim 10, Bilodeau et al. further disclose “wherein the barrier layer has a thickness ranging from about 5 microns to about 100 microns (paragraph 48).”
 	Regarding claim 11, Kanungo et al. disclose “a variable data lithography system (Figure 1), comprising:  	an imaging member (item 12) comprising an imaging blanket (item 100), the imaging blanket comprising:  		a base (item 112) comprising a top layer (item 114), the top layer comprising an elastic polymer (paragraph 44) and sulfur (paragraph 41: Examiner notes that Kanungo et al. disclose that the layer ‘may be Sulphur free’, which implicitly includes cases wherein Sulphur is included); and 		 	 	a surface layer (item 104), the surface layer comprising an elastomer and a platinum catalyst (paragraph 46);  	a fountain solution subsystem (item 20) configured for applying a layer of fountain 
 	Kanungo et al. fail to disclose “a barrier layer on the top layer, the barrier layer comprising an epoxy polymer,” but do disclose that the base can include nitrile butadiene rubber (NBR) (paragraph 44) and “may be Sulphur free” (paragraph 41).  It has been held that when the optional inclusion of a particular component is taught, compositions that both do and do not contain that component are taught.  See MPEP §2123I.  Regardless, AAPA discloses that NBR uses sulfur as a catalyst, and therefore Examiner asserts that the base of Kanungo et al. would include sulfur. 	Bilodeau et al. teaches that with a base made of a rubber, which can include nitrile rubbers (paragraph 54), components such as sulfur can migrate from the substrate to other layers (paragraph 55), and teaches including a barrier layer comprising an epoxy polymer (paragraph 42) to prevent migration of the migratory components (paragraph 55).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to include a barrier layer between the base layer and the surface layer in order to prevent migration of components, such as sulfur, from the base layer to the surface layer. 	Regarding claim 12, Kanungo et al. further disclose “wherein the elastomer comprises a platinum catalyzed fluorosilicone (paragraph 46).”
 	Regarding claim 13, Kanungo et al. further disclose “wherein the elastic polymer is nitrile butadiene rubber (paragraph 44).”

 	Regarding claim 16, Kanungo et al. further disclose “further comprising a primer layer (item 106) disposed between one or both of: (i) the base and the barrier layer and (ii) the barrier layer and the surface layer.” 
 	Regarding claim 17, Bilodeau et al. further disclose “wherein the barrier layer has a thickness ranging from about 5 microns to about 100 microns (paragraph 48).” 	Regarding claim 18, Kanungo et al. disclose “a method of making an imaging blanket, the method comprising:  	providing a base (items 108-116) comprising a top layer (item 116), the top layer comprising an elastic polymer (paragraph 44) and sulfur (paragraph 41: Examiner notes that Kanungo et al. disclose that the layer ‘may be Sulphur free’, which implicitly includes cases wherein Sulphur is included);  	depositing an elastomer resin (paragraph 46), the elastomer resin comprising a platinum catalyst (paragraph 46); and  	curing the elastomer resin to form a surface layer (paragraph 46).”	Kanungo et al. fail to disclose “depositing a barrier layer on the top layer, the barrier layer comprising an epoxy polymer,” but do disclose that the base can include nitrile butadiene rubber (NBR) (paragraph 44) and “may be Sulphur free” (paragraph 41).  It has been held that when the optional inclusion of a particular component is taught, compositions that both do and do not contain that component are taught.  See MPEP §2123I.  Regardless, AAPA discloses that NBR uses sulfur as a catalyst, and therefore Examiner asserts that the base of Kanungo et al. would include sulfur. 	Bilodeau et al. teach that with a base made of a rubber, which can include nitrile rubbers (paragraph 54), components such as sulfur can migrate from the substrate to other layers (paragraph 55), and teaches including a barrier layer comprising an epoxy polymer (paragraph 
 	Regarding claim 19, Bilodeau et al. further teach “wherein the barrier layer prevents significant migration of sulfur into the surface layer during the curing (paragraph 42; last sentence of paragraph 55).”
 	Regarding claim 20, Bilodeau et al. further teach “wherein the barrier layer comprises a cross-linked epoxy polymer (paragraph 42).”
Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. 
Applicant’s argument that the combination of Kanungo et al. and Bilodeau et al. provides no clear reason for applying the barrier layer of to the multilayer image blanket is not persuasive.  Bilodeau et al. clearly state that unwanted materials such as the vulcanization agent sulfur can migrate between layers in a base with layers which include nitrile rubbers, and that providing the barrier layer prevents the migration of those materials, including sulfur. 
Applicant’s argument that the adhesive layers merely “optionally” contain sulfur is not persuasive.  It has been held that when the optional inclusion of a particular component is taught, compositions that both do and do not contain that component are taught.  See MPEP §2123I. Therefore, AAPA necessarily teaches that sulfur is present.
Applicant’s argument that there is no evidence that the epoxy barrier layer of Bilodeau et al. could be expected to function as the top rubber surface is not persuasive.  Clearly the structure of Bilodeau et al. is flexible, as it is meant to be used as a tape or label which is applied to rubber-like surfaces, such as tires.  Therefore, given that the layer is meant to be able to flex, one having ordinary skill in the art would have no reason to believe that the combination would not be successful.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853